                                       Case 3:14-cr-00175-WHA Document 1302 Filed 02/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                               UNITED STATES DISTRICT COURT

                                   8
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10

                                  11   UNITED STATES OF AMERICA,
                                  12                 Plaintiff,                          No. CR 14-00175 WHA
Northern District of California
 United States District Court




                                  13           v.

                                  14   PACIFIC GAS AND ELECTRIC                          PROPOSED QUESTIONS
                                       COMPANY,
                                  15
                                                     Defendant.
                                  16

                                  17

                                  18        Amici and the United States Attorney are requested to submit comment and draft
                                  19   questions for consideration by the Court to propound to PG&E by way of follow up to the
                                  20   submission made last Friday by PG&E. Please do so by FEBRUARY 17 AT FIVE PM.
                                  21

                                  22

                                  23   Dated: February 15, 2021.
                                  24

                                  25
                                                                                           WILLIAM ALSUP
                                  26                                                       UNITED STATES DISTRICT JUDGE
                                  27

                                  28
